Citation Nr: 0123901	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of overpayment of non-service-connected 
pension benefits in the calculated amount of $2,651.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1953.

This matter arises from an April 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Detroit, Michigan, Regional Office 
(RO).  The COWC determined that collection of the 
indebtedness at issue, $2,651.00, would not violate the 
principles of equity and good conscience.  A statement of the 
case (SOC) was furnished in May 2001, and the veteran 
submitted a timely substantive appeal soon thereafter.

The Board notes that the claims file suggests that, after the 
veteran was advised, in October 1999, that an overpayment of 
pension benefits had been created in 1996, he may have also 
been advised later of overpayments created in 1997 and in 
1998.  If the veteran was advised of any overpayment created 
after 1996, the status of any claim related to such 
overpayment is not clear, and no claim of entitlement to 
waiver of any overpayment other than the overpayment of 
$2,651.00, created in 1996, is before the Board at this time.  

The Board further notes that the veteran's representative 
contends, in a July 2001 statement, that the veteran has 
requested partial withholding of his pension, rather than 
complete withholding, and that that request has been ignored.  
The Board notes that a January 2001 letter from the RO to the 
veteran appears to reinstate benefits payments, and 
compensation and pension award documents on the left side of 
the claims folder appear to reflect that the RO has acted on 
the veteran's request for partial reinstatement of his 
pension benefits.  The representative's contention on appeal 
is referred to the RO for any further action necessary.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  By failing to notify VA that he worked to obtain income 
in 1996, the veteran was at fault in the creation of an 
overpayment of benefits in 1996 in the amount of $2,651.00.

3.  The circumstances of an exchange of the veteran's labor 
for a roof for his house do not demonstrate bad faith.

4.  The veteran's monthly expenses and monthly income are 
approximately equal, exclusive of consideration of expenses 
for medical care. 


CONCLUSIONS OF LAW

1.  The recovery of $1,200 of a $2,651 overpayment of non-
service-connected pension benefits would not be against 
equity and good conscience and, therefore, that amount, 
$1,200, should not be waived.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the recovery of the entire amount of a $2,561.00 
overpayment of non-service-connected pension benefits would 
deprive the veteran of basic necessities, and, therefore, a 
portion of that overpayment, in the amount of $1,451, should 
be waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to waiver of 
overpayment of non-service-connected disability pension 
benefits in the calculated amount of $2,651.00.  The Board 
notes that the appellant has not questioned the validity of 
the indebtedness at issue or the calculation of the amount of 
the overpayment, instead, his contentions go to the question 
of his relative degree of fault in the creation of the debt, 
and the hardship repayment or recoupment of that debt would 
cause.  In his statements, and in the statements prepared by 
his representative, the veteran has indicated that he did not 
think of $4,018 he was "paid" as income, because he was 
actually performing the work for which he was "paid" for a 
person who had installed a new roof on his house, as this was 
the only way he could afford the roof repairs.  

The veteran did not claim that these benefits should not be 
included as part of his countable income; nor did he 
otherwise claim that the debt was improperly created.  
Because the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Also of note is that the COWC considered the facts 
in this case, and concluded the appellant had demonstrated 
bad faith in the creation of the overpayment now at issue, 
and that collection of the overpayment would not violate the 
principles of equity and good conscience.  Nevertheless, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In making the determination that the veteran had demonstrated 
bad faith, the COWC noted that an overpayment of $5,569 had 
been created when the veteran failed to timely advise VA in 
1990 that he had been awarded Social Security benefits, and 
that overpayment had been waived in 1992.  The veteran had 
been advised at that time that he should report any change in 
income to avoid overpayment of pension benefits.  However, 
there is no evidence in this case that the veteran's 
arrangement with his "employer" was anything other than an 
exchange of work for a roof for his house.  The evidence 
reflects that, in 1996, the veteran's income from Social 
Security and VA pension benefits was approximately equal to 
his monthly expenses, and that he would not have been able to 
pay for home repairs from those sources of income.  It does 
not appear that the veteran intended fraud, 
misrepresentation, or bad faith.  The Board does not find 
that the circumstances present a legal bar to the waiver now 
sought.    

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, the 
governing regulations provide that there shall be no recovery 
of such an indebtedness under laws administered by the 
Secretary of Veterans Affairs when it is determined that such 
recovery would be against equity and good conscience.  38 
U.S.C.A. § 5302(a).  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  

In making such a decision, consideration will be given to 
such things as the relative fault of the debtor vis-à-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
the improved disability pension  program resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

The indebtedness at issue resulted from the appellant's 
failure to timely report that he "earned" money to get his 
roof repaired, despite having received notice from VA that he 
must report any income.  The record suggests that it was not 
until VA received information in 1999 about the veteran's 
income in 1996 that he acknowledged receipt of such income.  
As such, prior to that time, VA was not in a position to 
accurately determine his continued entitlement to improved 
disability pension benefits.  Thus, when it was discovered 
that the veteran's income had exceeded the amount he 
reported, more than three years had elapsed.  As such, the 
veteran is at fault in the creation of the overpayment of 
improved disability pension benefits in the calculated amount 
of $2,651.

Notwithstanding the fault of the veteran in the creation of 
the indebtedness at issue, the veteran strenuously argues 
that collection of the indebtedness would deprive him of 
life's basic necessities.  The veteran contends that his 
monthly expenses currently exceed his combined income from 
Social Security and VA benefits, and the evidence of record 
is consistent with that contention.  The veteran has not 
included any expense for housing, since he owns his home and 
does not pay rent.  He had included only $20.00 per month for 
anticipated costs for home maintenance.  

The veteran has estimated monthly food costs at $200.  His 
other expenses, for transportation, utilities, telephone, 
television, taxes, and insurance, likewise appear quite 
reasonable.  The veteran has not indicated that he has any 
monthly expenses for installment debt.  He has not included 
any monthly amount for health care or medication expenses.  
He has indicated that he could reduce his monthly expenses by 
$50, to allow for some recoupment of the indebtedness from 
his monthly benefits on an ongoing basis.

It does appear that collection of the entire amount of the 
veteran's indebtedness would deprive him of basic necessities 
if the amount to be paid each month exceeded $50.  The Board 
further notes that, if recoupment of the indebtedness caused 
the veteran to lose his home, his monthly expenses would 
rise, and his current income would be inadequate to pay for 
food and shelter.  Such result would nullify the objective 
for which the improved disability pension program is 
intended.

However, it does not appear that recoupment of $50 monthly 
from the veteran's benefits would deprive the veteran of 
basic necessities.  Nevertheless, in view of the veteran's 
age, it would impose an undue economic hardship for him to 
repay the entire indebtedness at issue, since recoupment at 
$50 monthly would require in excess of six years, and the 
veteran would be nearing 80 years of age.  

Balancing the veteran's fault in creation of the debt, and 
the purpose of the pension benefit program, it appears to the 
Board that waiver of the entire debt would give the veteran 
an unfair advantage, but requiring repayment of the entire 
debt could result in undue economic hardship.  The Board 
concludes that waiver of $1,451 of the $2,651 debt is 
reasonable, and that requiring repayment of $1,200, which 
would allow repayment in two years at $50 per month, would 
also be reasonable, and collection of that amount would not 
violate the principles of equity and good conscience.



ORDER

Waiver of $1,451 of a $2,651 overpayment of improved pension 
benefits is granted.

Entitlement to waiver of $1,200 of a $2,651 overpayment of 
improved pension benefits is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

